Citation Nr: 1117612	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Whether an overpayment of VA compensation benefits in the amount of $4,844 was properly created.

2.  Whether the Veteran timely requested a waiver of recovery of overpayment in the amount of $4,844.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Committee on Waivers and Compromises (Committee) of the VA Debt Management Center in Fort Snelling, Minnesota.  Jurisdiction of the claims is currently with the RO in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his January 2011 hearing the Veteran asserted that the overpayment was improperly created.  He noted that the overpayment was created based on his not being married since May 1, 1998.  He testified that the overpayment should not encompass the time period from May 1, 1998 to September 2002, because he was still married during that time.  He further stated that since April 2005 he has been remarried and he has had a stepchild.  He asserts that the overpayment should not include any amounts paid to him after April 2005.

In April 2007 the RO sent a letter to the Veteran proposing to reduce his compensation benefits.  In a June 2007 letter the RO informed the Veteran that his compensation benefits had been reduced effective from May 1, 1998, based on removing his now ex-wife as a dependent.  The Board construes a letter received from the Veteran later in June 2007 to be a notice of disagreement with the RO's June 2007 decision.  In this letter the Veteran reported that his divorce did not take place until several years after May 1, 1998, and he asserted that his compensation benefits should not have been reduced prior to the date of divorce.  The Board finds that there is an unresolved issue of whether the overpayment was properly created.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition to expressing disagreement with the validity of his debt, the Veteran requested a waiver of the overpayment.  His request for a waiver was denied in September 2008 by the Committee on the basis that the request for a waiver was untimely.  The Veteran perfected an appeal as to this issue.

Clearly, the issue of whether the Veteran is entitled to a waiver of an overpayment in the calculated amount of $4,844 is inextricably intertwined with the issue of whether the overpayment was validly created.  Indeed, depending on the outcome of the validity of the debt issue, the issue of the timeliness of the waiver request might be rendered moot.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case with regard to whether the overpayment in the amount of $4,844 was properly created.  The RO should address the Veteran's assertions that he was married from May 1, 1998 to September 16, 2002, that he has been remarried since April 15, 2005, and that he has had a stepchild since April 15, 2005.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the issue should not be certified to the Board.

2.  After completion of the above, and if still appropriate, readjudicate the issue of whether the Veteran timely requested a waiver of recovery of overpayment in the calculated amount of $4,844.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


